FILED
                            NOT FOR PUBLICATION                             JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARIA VALLES DE MENDEZ,                          No. 10-72123

              Petitioner,                        Agency No. A095-670-165

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:       SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Maria Valles De Mendez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to continue, Sandoval-Luna v. Mukasey, 526 F.3d

1243, 1246 (9th Cir. 2008) (per curiam), and we deny in part and dismiss in part

the petition for review.

      The IJ did not abuse her discretion in denying a continuance on the ground

that Valles De Mendez did not demonstrate good cause. See 8 C.F.R. § 1003.29

(an IJ may grant a motion for continuance for good cause shown).

       To the extent it is raised, we lack jurisdiction to review Valles De Mendez’s

unexhausted ineffective assistance of counsel claim. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004)

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                    10-72123